Citation Nr: 0533509	
Decision Date: 12/12/05    Archive Date: 12/30/05

DOCKET NO.  00-08 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to a higher initial rating for lumbar strain, 
currently evaluated as 10 percent disabling.

2.  Entitlement to a higher (compensable) initial rating for 
postoperative residuals of a nasal fracture.

3.  Entitlement to a higher initial rating for residuals of a 
laceration of the left upper lip rated noncompensably 
disabling from April 25, 1996, and rated 10 percent disabling 
since August 30, 2002.

4.  Entitlement to a higher initial rating for residuals of a 
laceration of the left upper arm, rated noncompensably 
disabling from April 25, 1996, and rated 10 percent disabling 
painful scar since August 30, 2002.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from September to December 
1988 and inactive duty for training on October 2, 1994.

This appeal is from a December 1999 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania, that granted service connection 
for lumbar strain as a residual of a back injury, 
postoperative residuals of a nasal fracture, laceration of 
the left upper lip, and laceration of the left upper arm.

On September 30, 2005, the Board received a packet of 
documents from the RO comprising VA medical records and the 
veteran's statement to the RO that they pertain to the 
matters on appeal.  See 38 C.F.R. § 19.37(b) (2005).  The 
veteran did not waive initial review by the RO, the agency of 
original jurisdiction in this case.  See 69 Fed. Reg. 63807 
(Sept. 3, 2004) (to be codified at 38 C.F.R. § 20.1304(b)).  
The documents comprised duplicates of medical records already 
in the claims file, with the exception of some outpatient 
notes on patient education, failure to keep an appointment, 
raw electrodiagnostic neurological data pertaining to a 
neurology report that is of record, and some laboratory 
reports.  The outpatient records and the laboratory reports 
are not pertinent to any issue on appeal.  The Board cannot 
make independent interpretation of the electrodiagnostic 
data, Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991), and 
the interpretive report of the testing neurologist is of 
record.  Nothing new in the packet of documents received 
September 30, 2005, is pertinent to the veteran's claim, and 
the Board need take no action regarding it, either to obtain 
the veteran's waiver prior to the Board's initial review, or 
to remand the case for initial review by the RO.  Id.

The veteran's April 2000 substantive appeal raised claims for 
sinus and eye-socket deformity in conjunction with his claim 
for residuals of nasal fracture.  This claim is 
unadjudicated.  His October 2000 substantive appeal raised a 
claim for service connection for headaches, which he 
reiterated in hearing testimony before the undersigned in 
June 2003, as previously mentioned in the introduction to the 
Board of Veterans' Appeals (Board) remand of February 2004.  
It appears no action on that claim has ensued since.  The 
matter is again referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to September 26, 2003, the veteran had a painful 
chronic lumbar strain without muscle spasm or loss of lateral 
motion, reportedly subject to periods of exacerbation and 
remission, with one documented period of acute exacerbation 
from June to August 2003, without documented muscle spasm, 
and, giving the benefit of the doubt, subject to increased 
functional impairment of the back on account of pain.

2.  From September 26, 2003, the veteran has had lumbar 
strain with chronic pain and limitation of flexion to 60 
degrees, but not less than 30 degrees.

3.  The residual of the veteran's nasal fracture is occlusion 
of the airway of the left nostril of approximately 50 percent 
and not nearly approximating 100 percent, and without 
additional occlusion caused by occasional epistaxis to 
contribute to the degree of disability.

4.  From April 25, 1996, the effective date of service 
connection, to the present, the scar of the veteran's left 
upper lip has had numbness, tingling, and irritation of 
redundant tissue of the interior mucosa analogous in effect 
to a painful scar.

5.  Prior to August 30, 2002, the veteran's scar of the left 
upper lip was slightly disfiguring.

6.  From August 30 2002, the veteran's scar of the left upper 
lip has manifested one criterion of disfigurement.

7.  From April 25, 1996, to September 29, 2002, the veteran 
has had sensations or loss of sensation in the area of the 
scar of the left upper arm analogous in impairment to a 
tender and painful scar on objective demonstration.

8.  From September 30, 2002, to the present, the veteran has 
had sensations or loss of sensation in the area of the scar 
of the left upper arm analogous in impairment to a painful 
scar on examination.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent, but no higher, 
disability rating for chronic lumbar strain have been met 
under the rating criteria effective prior to September 26, 
2003.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.40, 4.45, 4.71a, Diagnostic Code 5295 (1995).

2.  The schedular criteria for a 20 percent, but no higher, 
disability rating for chronic lumbar strain have been met 
under the rating criteria effective on and after September 
26, 2003.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Code 5237 (2005).

3.  The schedular criteria for a compensable rating for 
residuals of a nasal fracture are not met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.97, Diagnostic Code 
6502 (2005).

4.  The schedular criteria for a 10 percent, but no higher, 
disability rating for painful scar of the left upper lip have 
been met from April 25, 1996, to the present.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.20, 4.118, Diagnostic Code 
7804 (1995 & 2004).

5.  The schedular criteria for a compensable rating for a 
disfiguring scar of the left upper lip were not met from 
April 25, 1996, until August 29, 2002.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (1995).

6.  The schedular criteria for a 10 percent and no higher 
rating for a disfiguring scar of the left upper lip have been 
met from August 30, 2002, to the present.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7800 (2005).

7.  The schedular criteria for a 10 percent, but no higher, 
disability rating for tender and painful scar of the left 
upper arm have been met from April 25, 1996, to August 29, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1995).

8.  The schedular criteria for a 10 percent, but no higher, 
disability rating for painful scar of the left upper arm have 
been met from August 30, 2002, to the present.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal is from the initial rating of the several 
disabilities at issue as distinguished from an appeal of a 
claim that the disabilities at issue had increased in 
severity since last rated.  VA assigned these ratings 
coincident with the award of service connection.  In such 
cases, on appeal, the Board is to consider whether the 
disability rating ought to be higher or lower for discrete 
periods of the time under review, or "staged."  Fenderson 
v. West, 12 Vet. App. 119 (1999); cf Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (Where the issue is entitlement to an 
increased rating, the current level of disability is of 
primary concern, and the evidence in closest proximity to the 
recent claim is the most probative in determining the current 
extent of impairment).  In this case, the RO assembled and 
reviewed evidence during the pendency of the appeal, 
effectively considering staging the rating, and actually 
staging the ratings of the scars.  Thus, this is not the 
first consideration of staged ratings, and it does not 
prejudice the veteran for the Board to consider staged 
ratings.  See Bernard v. Brown, 4 Vet. App. 384, 389 (1993).

The regulations governing rating of the veteran's lumbar 
strain and of his scars have changed during the pendency of 
the claim.  For consistency in this decision, the older 
versions are cited to the 1995 edition of title 38, Code of 
Federal Regulations, the edition effective at the time of the 
veteran's claims, and the newer versions are cited to the 
current edition.  In cases like this, the earlier version of 
the law or regulation must apply prior to the change, and 
whichever version is more favorable to the claimant applies 
from the effective date of the change in the law.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1991) overruled in part Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  The newer version, 
even if more favorable, cannot apply prior to the effective 
date of the regulatory change.  VAOPGCPREC 3-00.

In rating disabilities subject to changes in regulation 
during the pendency of a claim, the entire body of evidence 
is to be considered, even though the period for application 
of the older or newer rating criteria may be constrained by 
law.  VAOPGCPREC 3-00 9 (discussing application of 38 U.S.C. 
§ 7104(a) requirement that Board consider all evidence of 
record to cases in which regulations have changed during 
pendency of the claim).

I.  Lumbar Strain

The rating criteria for disabilities of the spine were 
revised effective September 26, 2003.  See 68 Fed. Reg. 51454 
(Aug. 27, 2003).

The RO has considered and notified the veteran of both the 
old and the new versions of the relevant criteria, as shown 
by the January 2000 statement of the case and the June 2005 
supplemental statement of the case.  The Board's following 
decision results in no prejudice to the veteran in terms of 
lack of notice of the regulatory revisions. See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

Certain rules of general application in rating 
musculoskeletal disorders have been effective without change 
during the period under review in this case.  Disability of 
the musculoskeletal system is primarily the inability, due to 
damage or infection in the parts of the system, to perform 
the normal working movements of the body with normal 
excursion, strength, speed, coordination and endurance.  
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45 (2005).

Where there is a question as to which of two evaluations is 
to be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40. 
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).

A.  Regulations Effective Prior to September 26, 2003

The veteran sustained a lumbar strain in a motor vehicle 
accident (MVA) in October 1994.  The strain became chronic.  
Medical evidence from the date of the veteran's claim to 
September 26, 2003, comprises service and private medical 
records contemporaneous with the accident, VA compensation 
examination reports of March 1999 and July 2000, a September 
2002 VA outpatient notation of back pain, and private reports 
of physical therapy from June to August 2003, and the 
veteran's June 2003 hearing testimony.

The rating criteria for lumbar strain prior to September 26, 
2003, provided a 10 percent rating for characteristic pain on 
motion; a 20 percent rating for moderate lumbosacral strain 
with muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position; a 40 percent 
rating for severe lumbosacral strain with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in a standing 
position, loss of lateral motion with osteoarthritic changes, 
and narrowing or irregularity of the joint space.  A 40 
percent evaluation was also warranted when only some of these 
symptoms are present if there is also abnormal mobility on 
forced motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 
(1995).

The service, private, and VA medical evidence at the time of 
the initial award of service connection and disability rating 
provided no basis to rate the lumbar residuals of the MVA for 
degenerative or post-traumatic arthritis, intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Diagnostic Code 5003, 5010, 5293 
(1995), or any separately rated neurologic residual of the 
MVA focal to the veteran's lumbar spine.  See 38 C.F.R. 
§ 4.124a (1995).  Diagnostic Code 5295, lumbar strain, 
provided the correct criteria for rating the veteran's 
disability.

A VA examination report of March 1999, the first of record, 
shows an essentially normal lumbar spine.  The veteran 
informed the examiner that he had intermittent acute 
exacerbations of low back pain, primarily when he lifted 
weights, but that he was relatively pain free in between 
acute episodes.  The examiner noted history of soft tissue 
injury in the MVA.  Current x-ray examination showed no 
degenerative changes of the lumbar spine.  Clinical 
examination found normal gait, lumbar flexion in the range of 
80 to 90 degrees, extension to 20 degrees, lateral bending in 
the range of 20 to 25 degrees bilaterally.  The examiner did 
not report rotation.  There was no muscle spasm on any 
maneuver.  Neurologic examination was normal.  The impression 
was of soft tissue injury in the MVA with occasional 
exacerbations of pain consistent with mechanical low back 
pain.  The examiner opined that the veteran's current 
symptomatology caused no significant limitation in the 
veteran's activity level, but it did impair his confidence in 
undertaking certain tasks.

The evidence at the time of the initial rating gives the 
distinct impression that the veteran generally manifested the 
rating criteria for a 10 percent rating.  There was no muscle 
spasm, and the limitation of motion as reported was slight.  
38 C.F.R. § 4.71a, Diagnostic Code 5295 (1995).  The March 
1999 examiner did not report the range of rotation of the 
lumbar spine, or provide an opinion whether or to what extent 
the veteran had additional disability during the reported 
exacerbations.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  
The examiner also did not obtain enough information to permit 
a subsequent reviewer to form an opinion on the significance 
of the reported acute episodes.  In light of the regulations 
requiring consideration of additional impairment due to pain, 
38 C.F.R. §§ 4.40, 4.45 (2005), and the impossibility at this 
time of quantifying the frequency and intensity of 
exacerbations at the time of the initial application for 
service connection, it seems a fair concession of the benefit 
of the doubt rule, 38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2005), to rate the veteran's lumbar sprain 
20 percent disabling from the effective date of service 
connection.

VA examination of July 2000 noted the veteran's complaint of 
low back pain and occasional radiation of pain into the left 
buttock, which the examiner characterized as nonradicular.  
The veteran had 60 degrees of flexion, 10 degrees of 
extension, 20 degrees of right-side flexion, and 10 degrees 
of left-side flexion.  Neurological examination was 
essentially normal.  The examiner remarked on breakaway 
weakness on manual motor testing of both dorsiflexors of the 
ankles.  X-ray studies showed a normal lumbar spine.  The 
examiner diagnosed a history of low back pain.

Private physical therapy records of June to August 2003 note 
the veteran's employer, suggesting that the increase in low 
back symptoms for which he was treated were work related.  
The exact pathology is not documented, but the therapy was 
for contusion of the lumbar spine.  Treatment records 
proscribed work for some weeks, documenting gradual return to 
work with limited time and duty, ultimately showing 
restrictions in lifting to 50 lbs and limited bending and 
twisting by the end of August 2003.

The veteran testified to the undersigned in June 2003 that 
his back pain was constant, worse with prolonged sitting and 
upon arising in the morning, and relieved some by stretching 
exercises.  He did not recall any periods between 1996 and 
the hearing that his back was particularly better or worse.

The veteran's testimony is persuasive that pain is correctly 
considered and accounted for in the 20 percent rating.  
38 C.F.R. § 4.40, 4.45 (1995).  The testimony is also 
probative that the veteran does not have flare-ups of the 
sort contemplated in DeLuca, 8 Vet. App. 202, such as to 
require a medical onion of the probable degree of increase in 
functional impairment during a flare-up. 

None of the evidence pre-dating the September 2003 change in 
the rating criteria for lumbar strain showed muscle spasm.  
The ranges of motion measured in March 1999 were essentially 
full for flexion and somewhat limited in extension and 
lateral flexion.  There was some left-sided tenderness to 
palpation.  By the time of the July 2000 VA spine 
examination, the veteran complained of tightness in the low 
back without radiation; the examiner noted the veteran's 
report of pain in the left buttock was a nonradicular 
symptoms.  Despite flexion limited to 60 degrees, the 
examiner found the low back essentially normal, diagnosing 
only history of low pain.

Thus, the preponderance of the evidence pre-dating September 
26, 2003, is that the veteran had lumbar strain manifesting 
with objective signs and symptoms essentially like those 
described by the 10 percent rating criteria, but with pain 
that caused moderate limitations that met, or at least more 
nearly approximated the next higher rating.  38 C.F.R. § 4.7 
(1995).  None of the symptoms commensurate with a 40 percent 
rating under the older criteria appear anywhere in the 
evidence of record in this case.  There is no question 
whether the older criteria can afford the veteran a higher 
rating than his current 20 percent during any period under 
review.

B.  Regulations Effective September 26, 2003

Effective September 26, 2003, the regulations for rating 
disabilities of the spine were revised, and the diagnostic 
codes were reclassified.  These reclassified diagnostic codes 
include 5237 (lumbosacral or cervical strain).

The September 2003 regulation revisions set forth a General 
Rating Formula for Diseases and Injuries of the Spine, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  A 20 percent 
rating requires forward flexion of the thoracolumbar spine 
measured at greater than 30 degrees but not greater than 60 
degrees; the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating requires forward 
flexion of the thoracolumbar spine to 30 degrees or less, or 
with favorable ankylosis of the entire thoracolumbar spine.  
See 38 C.F.R. § 4.71a, General Rating Formula for Diseases 
and Injuries of the Spine (2005).

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  The normal ranges of 
motion for each component of spinal motion provided in this 
note are the maximum that can be used for calculation of the 
combined range of motion.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2).

Unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in one position.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine, Note 
(5).  The veteran does not have ankylosis.

The medical evidence shows no degenerative changes of the 
spine until VA examination of March 2004, when x ray study 
showed slight anterior spurring of T11-T12 and the T12-L1 
levels, which a VA orthopedist interpreted as no significant 
abnormality.  The veteran informed the March 2004 VA examiner 
that he had chronic low back pain of a severity of about 
seven on a scale of 10, and he had had two significant 
periods when he had to be off of work because of his back, 
first for about six months following the 1994 MVA and then 
for several months in 2003.  He denied specific flare-ups 
otherwise.  Examination showed limitation of flexion to 45 
degrees, but without muscle spasm or neurological signs or 
symptoms.  The examiner opined that the veteran's low back 
functioned quite satisfactorily, noting problems with slight 
forward bending, as in ironing or mowing the lawn.  The 
examiner noted there were not flare-ups, but there was 
chronic pain.

There is no basis to consider rating the veteran for 
degenerative joint or disc disease of the spine.  
Consideration of degenerative changes could effect no change 
in the rating under the newer criteria, which are based on 
the range of motion whether limited by lumbar strain or by 
degenerative joint disease.  38 C.F.R. § 4.71a (2005).  He 
has consistently denied radiation of pain from the low back 
on compensation examination.  All neurological examinations 
of record have found him neurologically intact in the lower 
extremities and low back, although he once, on September 24, 
2002, reported pain radiating into the right leg to a VA 
outpatient clinician.  In light of his subsequent, March 
2004, report to a VA compensation examiner that he did not 
have radiation, the strong preponderance of the evidence is 
that none of the criteria unique to rating signs and symptoms 
other than those of lumbar strain under the newer rating 
criteria apply in this case.  See 38 C.F.R. §§ 4.59, 4.71a, 
Diagnostic Code 5003, 5010, Diagnostic Code 5235, 5236, 5238-
5243 (2005).  Consequently none of the amended diagnostic 
codes or rating criteria are for consideration in this case 
other than those applicable to lumbar strain.  Likewise, none 
of the criteria for a 40 percent rating appear in the 
evidence post-dating the change in rating criteria, so a 
rating of 40 percent is not for consideration under the newer 
criteria.  38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

In light of the limitation of motion reported in the July 
2000 VA examination and the documented acute episode of 
increased symptoms in 2003, a downward staging in response to 
the July 2000 VA examination impression of history of lumbar 
strain is not warranted.  This is especially so in light of 
the March 2004 VA examiner's finding of flexion of 45 
degrees, which establishes a dispositive criterion of a 20 
percent rating under the newer diagnostic criteria.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).

II.  Nasal Fracture

The residual of the nasal fracture is left-sided obstruction 
of the nasal passage from a deviated nasal septum.  Deviated 
septum is rated based on the amount of nasal obstruction.  
Breathing obstruction is compensable if it is total on one 
side or 50 percent or more on both sides.  38 C.F.R. § 4.97, 
Diagnostic Code 6502 (2005).  Service, private, and VA 
treatment records and compensation examination reports from 
March 1996 to the present find approximately, or slightly 
more than 50 percent left-sided nasal passage.  The veteran 
has not had a compensable degree of nasal obstruction at any 
time from the effective date of service connection to the 
present.

The veteran has reported recurrent epistaxis (nose bleeds) as 
a residual of his nasal fracture.  Service medical records 
show reports of occasional nose bleeds in April 1993, i.e., 
before the October 1994 MVA.  The last medical documentation 
of a nosebleed is in an April 13, 1996, service physical 
examination report, which noted an emergency room visit for a 
nose bleed the week before; the ER report of April 3, 1996, 
recorded the instruction to apply firm pressure and to return 
if the veteran could not stop the bleeding.  There is no 
follow-up note.  The veteran reported occasional to daily 
nosebleeds on December 1997 outpatient visit an on VA 
compensation examinations in March 1999, July 2000, and March 
2004.  None of these reports are coincident with active 
epistaxis, and all examinations find pink nasal mucosa and no 
signs of nose bleeds.  Flexible nasopharyngoscopy examination 
in July 2000 revealed no bleeding sites.

The VA rating schedule does not have a diagnostic code for 
epistaxis.  Unlisted conditions can be rated by analogy.  See 
38 C.F.R. § 4.20 (2005).  In this case, the repeated negative 
examinations and lack of evidence of treatment during an 
episode of epistaxis since April 1996 weigh against the 
veteran's credible reports of some recurrence of epistaxis.  
The evidence gives the distinct impression that the veteran's 
epistaxis is not of such a degree as to increase his left-
sided nasal obstruction to such a degree as to more nearly 
approximate the disability picture requisite for the next 
higher rating, a 100 percent one-sided obstruction.  
38 C.F.R. § 4.7 (2005).  Neither can the occasional epistaxis 
be analogizable to a compensable disability by any other 
condition that could be separately rated.  See Esteban v. 
Brown, 6 Vet. App. 259 (1994) (discussing discrete 
characteristics of disabilities of the same body part or 
system or shared etiology that permits separate rating 
without pyramiding under 38 C.F.R. § 4.14).

III.  Laceration of the Left Upper Lip

The RO has rated the scar of the veteran's left upper lip as 
a disfiguring scar of the face.  38 C.F.R. § 4.118, 
Diagnostic Code 7800 (1995 & 2004).  The criteria for rating 
such scars were amended effective August 30, 2002.  These 
changes are discussed below.

A.  Rating Criteria Materially Unchanged by Amendment

The veteran has consistently reported numbing, tingling, or 
other painful sensations in or near the scar, which VA 
examiners have consistently noted and associated with the 
laceration, first on VA examination of the scar in October 
2000, and again on VA examination in March 2004.  The March 
2004 examiner noted irritation of redundant mucosa associated 
with the pat of the scar that extends interior of the wet/dry 
vermillion border of the lip.  The sensory effects of the 
laceration are distinct from the disfigurement and warrant 
separate rating.  See Esteban, 6 Vet. App. 259; compare 
38 C.F.R. § 4.14 (2005) (prohibition against duplication of 
compensation, or pyramiding).

The sensory effects that the veteran reports and the 
examiners note do not comport with moderate impairment of a 
cranial sensory nerve, as is required for a 10 percent rating 
for such sensory impairment, see 38 C.F.R. § 4.124a, 
Diagnostic Code 8405 (2005).  It can reasonably be rated as a 
painful scar under either the older or newer criteria for 
rating scars.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1995 
& 2004).

B.  Regulations Effective Prior to August 30, 2002

Under the older rating criteria, slight disfigurement was 
noncompensably disabling, and a 10 percent rating required 
moderate disfigurement.  Diagnostic Code 7800 (1995).  Based 
on the October 2000 VA examination and colo photographs 
descriptions and sets of color photographs of March 2004, the 
scar is and has continuously been visible.  It is much better 
characterized as slightly than moderately disfiguring.

C.  Regulations Effective August 30, 2002

The newer criteria articulate eight characteristics of 
disfigurement.  38 C.F.R. § 4.118, Diagnostic Code 7800, note 
1 (2005).  A scar is 10 percent disabling with one 
characteristic of disfigurement.  For the next higher rating 
of a scar of the lip, 30 percent, there must be visible or 
palpable tissue loss and either gross distortion or asymmetry 
of the lips, or with two or three characteristic of 
disfigurement.

In June 2005, the RO staged the rating upwards to 10 percent 
for one characteristic of disfigurement, effective coincident 
with the effective date of the amended regulation, the 
earliest date provided by law for an increased based on a 
change in a regulation.  See 38 U.S.C.A. § 5110(g) (West 
2002); 38 C.F.R. § 3.114 (2005).  The RO did not identify 
which characteristic of disfigurement it identified.  It 
appears from the March 2004 VA compensation examination and 
photographs that the slight depression in the scar comports 
with third criterion, scar elevated or depressed, but not 
with any other characteristic of disfigurement.  Diagnostic 
Code 7800, note 1 (2005).

In sum, the veteran has had a compensable sensory residual of 
the laceration of the lip since the inception of service 
connection.  He also enjoys the benefit of a liberalizing 
rule regarding the disfiguring characteristic of the residual 
scar beginning from the effective date of the amendment to 
the regulation.  Thus, the scar of the left upper lip is 
correctly rated 10 percent for a painful scar from the 
effective date of service connection to the present, and 
separately rated 10 percent for disfigurement from August 30, 
2002, the effective date of the newer rating criteria for 
disfiguring scars of the face.

IV.  Scars of the Left Upper Arm

A.  Rating Options and Avoidance of Pyramiding

The RO initially awarded a noncompensable rating for the 
laceration of the left upper arm.  The rating was for 
nondisabling scars based on evidence contemporaneous with the 
veteran's injury and on VA examinations that purportedly 
noted no complaint regarding the left arm and no finding of 
neurological impairment.  Significantly, the cited VA 
examination of March 1999 examined the veteran for loss of 
sense of smell and for lumbar spine residuals of his injury.  
The lack of complaint or finding about his left upper arm in 
this context is not evidence of anything.  The RO rated the 
disability as scar, other, based on limitation of function of 
the part affected.  See 38 C.F.R. § 4.118, Diagnostic Code 
7805 (1995).  In June 2005, apparently based on VA 
examinations of October and November 2000 as none more recent 
are of record, the RO awarded a 10 percent rating for 
laceration of the left upper arm effective September 30, 
2002, rated as for painful scar.  See Diagnostic Code 7804 
(2005).

The laceration of the veteran's left upper arm presents a 
problem in avoidance of pyramiding.  See 38 C.F.R. § 4.14 
(2005).  The facts reveal that the residuals of the veteran's 
injury may be rated either as impairment of a particular 
nerve under the applicable diagnostic code, or as a scar (or 
group of small scars), as VA has done thus far.  VA 
regulation provides two principals of rating that are in 
conflict in this case.  First, stability in disability rating 
is a fundamental VA rating precept.  See 38 C.F.R. § 4.13 
(2005) (changes in diagnosis).  Second, VA rating officers 
are to use the diagnostic terminology of the examining 
physician and choose the diagnostic code and associated 
rating criteria for the best approximation of the diagnosis 
and its manifestations, rating an unlisted condition by 
analogy.  38 C.F.R. § 4.27 (2005).

This discussion will address the several possible rating 
solutions for the laceration of the veteran's left upper arm, 
demonstrate why VA cannot award any two of them, and resolve 
which diagnostic code to apply.  The discussion of those 
diagnostic codes ultimately not applied is for the sake of 
completeness.



1.  Rating as Neuralgia

The October 2000 VA skin examiner noted several small scars 
of the back of the veteran's upper arm and a retained piece 
of glass below the surface at one end of one of the scars.  
The examiner did not actually find the scars tender or 
painful.  The examiner diagnosed scar complex, left upper arm 
(reporting the dimensions of several small scars), mildly 
disfiguring, and noted the veteran's complaints of 
dysesthesias.  The skin examiner referred to the neurology 
examination report for further evaluation.

The November 2000 VA neurology examination found sensory 
impairment of the left posterior upper arm in the area of the 
cluster of scars from the MVA.  The examiner reported that 
injury of the posterior cutaneous nerve was consistent with 
the location of a retained foreign body shown by x ray and 
presumed to be glass from the MVA.  He noted that electrical 
testing of the posterior cutaneous nerve was very difficult 
and that there are no defined parameters of normal conduction 
of that nerve.  The examining neurologist diagnosed likely 
traumatic injury to the posterior cutaneous nerve of the left 
arm, with some sensory loss in that distribution, otherwise 
asymptomatic.  The examiner opined that the sensory 
impairment was not disabling.

The veteran's testimony, the service medical and other 
contemporaneous records of the injury, and the x-ray and 
clinical corroboration by VA examiners are sufficient to 
confidently conclude the sensory impairment is real; it is 
not the uncorroborated bare assertion of the veteran.  It is 
well supported by medical evidence.

In retrospect, the initial assignment of a rating under 
diagnostic code 7805 for other impairment of the part 
affected was reasonable, but the noncompensable rating was 
based on inadequate development of the evidence.  The 
laceration residuals could not correctly be rated as scars 
that were disfiguring of the head, face, or neck, Diagnostic 
Code 7800; as burns, Diagnostic Codes 7801 and 7802; as 
superficial and poorly nourished scars with repeated 
ulceration; Diagnostic Code 7803; or as scars, superficial, 
tender and painful under objective demonstration, Diagnostic 
Code 7804, because the scars themselves were not shown to be 
tender or painful.  Rather, the sensory impairment could be 
rated for other limitation of function of the part affected.  
The medical evidence persuasively shows that part to be the 
posterior cutaneus nerve.  The November 2000 neurological 
examiner clearly believed the veteran's reported symptoms 
were authentic, because they were consistent with his 
injuries.  In this setting, VA must weigh the negative 
November 2000 electrodiagnostic testing against the 
conclusions of the examiners and the veteran's testimony to 
conclude that the evidence is at least in equipoise on the 
material question whether the veteran has a sensory deficit 
related to his left arm laceration.

Although the veteran testified in June 2003 to diminished 
strength of the left arm compared to the right when lifting 
weights, the medical evidence of the November 2000 VA 
neurological examination is that the veteran has full, equal 
strength in both arms.  There is no evidence to find any 
reduction in motor function of the left arm attributable to 
the laceration sustained in service.  The medically 
documented restrictions on bending, lifting, twisting, and 
the like from June to August 2003 were due to back, not left 
arm, impairment.  The functional impairment attributable to 
the laceration of the left upper arm is a sensory impairment.

The sensory impairment without motor impairment can be rated 
as neuralgia.  38 C.F.R. § 4.124a, Diagnostic Code 8717 
(2005).  This presents a problem in determining whether 
sensory impairment of that nerve is mild or moderate.  See 
Diagnostic Code 8717 (2005) (mild neuralgia is rated 0 
percent and moderate neuralgia is rated 10 percent).  The 
veteran's testimony and the medical evidence are sufficient 
to confidently conclude the sensory impairment is not severe, 
hence a rating for nerve impairment greater than 10 percent 
for neuralgia is not available.  Id.  In light of the VA 
physician's comments about the lack of medical consensus on 
the parameters of normal nerve conduction, the veteran should 
have the benefit of the doubt whether the sensations he 
describes are mild or moderate impairment.  If the disability 
were rated under Diagnostic Code 8717 as neuralgia, it would 
be rated 10 percent disabling.



2.  Rating as Laceration Scar

The RO based the award of a 10 percent rating currently in 
effect from August 30, 2002, on the amendment of the 
diagnostic criterion for superficial scars from "painful and 
tender on objective demonstration" to "painful on 
examination."  38 C.F.R. § 4.118, Diagnostic Code 7804 
(2005).

a.  Rating Criteria for Skin Disorders Effective Prior to 
September 30, 2002

The sensory effect that the RO rated 10 percent under the 
amended rating criteria was clearly present before that 
amendment.  Rated as a scar, the disability could be rated 
from the effective date of service connection under 
Diagnostic Code 7805, which would result in rating by the 
criteria for impairment of the sensory function of the 
veteran's left upper arm, achieving the 10 percent rating 
described above, for the reasons discussed above.

The veteran's scars per se are not shown to have been tender 
or painful at any time from April 25, 1996, to the effective 
date of the amendment of the rating criteria for scars, 
consequently, rating them as tender or painful scars is 
rating by analogy.  See 38 C.F.R. § 4.20 (2005).  The October 
and November 2000 VA examination indicate local sensory 
effects in the area of the lacerations.  Consequently, the 
facts of the case make analogy to superficial, painful scars 
as correct prior to September 30, 2002, as after that date.

VA intended no substantive amendment to Diagnostic Code 7804 
because of the 2002 amendment.  VA intended the amendment for 
clarification, as is discussed in the supplemental material 
with the proposed change in the regulation.  58 Fed. Reg. 
4969, 4970 (Jan. 19, 1993).  The supplemental material with 
the promulgation of the amendment did not contradict that 
intent; it did state the amendment of note (1) was also for 
clarification and not for substantive effect.  67 Fed. Reg. 
49590, 49505 (July 31, 2002).  Thus, if the disability is 
correctly rated as a superficial scar, it must be rated 10 
percent prior to September 30, 2002, 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (1995), based on the October and 
November 2000 examinations, for the same reasons it is rated 
10 percent disabling as a superficial scar after the change 
in Diagnostic Code 7804.

b.  Rating Criteria for Skin Disorders Effective September 
30, 2002

As discussed above, VA cannot apply changes in regulations 
prior to the effective date of the change.  38 U.S.C.A. 
§ 5101(g) (West 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); VAOPGCPREC 7-20003.

As regards the residuals of the laceration of the veteran's 
left upper arm, the material evidence dispositive of the 
rating determination amounts to the October 2000 VA skin 
examination and the November 2000 VA neurological examination 
and electrodiagnostic testing.  The only pertinent evidence 
postdating the amendment is the veteran's testimony about the 
functioning of his left arm, which is shown by medical 
evidence to be an inaccurate depiction of the residuals of 
the laceration of his left arm.  Although the veteran's 
testimony may be quite genuine in reporting his subjective 
sense, he lacks the medical expertise to attribute his 
subjective impression of his left arm impairment to his 
service-connected laceration, and the testimony cannot be 
taken as medical evidence of the residuals of his laceration.  
Espiritu v. Derwinski, 2 Vet App. 492 (1992).

As discussed above, the sensory impairment can be rated by 
analogy to a painful scar.  The October and November VA 
examinations show there is no radiation of pain to suggest 
there will be uncompensated disability if the veteran is 
rated for a painful scar under the September 30, 2002, 
amendment to Diagnostic Code 7804.  

None of the other skin diagnostic codes as amended are 
applicable in this case.  The laceration of the left arm did 
not disfigure the head, face, or neck.  Diagnostic Code 7800 
(2005).  The scars of the left upper arm are not deep, nor do 
they cause limited motion.  Diagnostic Code 7801 (2005).  
They involve are nowhere near the surface area required to be 
rated for their size.  Diagnostic Code 7802 (2005).  They are 
not unstable.  Diagnostic Code 7803 (2005).  Rating based on 
functional impairment of the affected part leads back to 
rating under the neurologic code, as discussed above.

The problem in avoidance of pyramiding arises in this case as 
a result of VA's award of service connection for scars rather 
than for nerve injury.  The sensory effects in the veteran's 
arm are what they are.  The medical evidence is persuasive 
that the veteran's sensory impairment is not from the scar 
itself, but from the nerve injury.  The scar and the nerve 
injury, even if both service connected, cannot both be rated 
compensably disabling for the same sensory effects, whether 
called pain, numbness or otherwise, without impermissible 
pyramiding of the disabilities.  38 C.F.R. § 4.14 (2005).

3.  Resolution of Rating Options and Pyramiding

Service connection for the left upper arm scars have been in 
effect for nearly 10 years as of this writing.  VA's rating 
precepts favor stability and continuity in rating 
disabilities.  See 38 C.F.R. §§ 3.344, 4.13 (2005).  
Continuity in rating and judicial economy argue for 
maintaining the rating as for a scar and effectuating the 
compensable rating from the date of service connection.  The 
alternative is amending the rating to effect service 
connection for a nerve injury rated 10 percent disabling from 
the date of service connection and establishing a 
noncompensable rating for the scar from April 25, 1996, which 
would entail reducing the 10 percent rating for the scar that 
the RO implemented from August 30, 2002.  All of this would 
afford no benefit to the veteran.

In sum, the laceration scar of the left upper arm is 
adequately rated 10 percent disabling during the entire 
period of service connection.  There is no basis for any 
other rating for scars of the left arm, and 10 percent is the 
maximum rating for a tender and painful scar or for a painful 
scar under the older and newer versions of the regulation, 
respectively.  38 C.F.R. § 4.118, Diagnostic Code 7804 (1995 
& 2004).

The evidence shows no opportunity for multiple ratings for 
the laceration or lacerations of the veteran's left upper 
arm.  To award such separate ratings, there must be disabling 
manifestations that are completely separate and distinct from 
each other.  Esteban, 6 Vet. App. 259.  There are not wholly 
distinct manifestations of the residuals of the laceration 
that would permit separate compensation for neuralgia of the 
posterior cutaneous nerve and for tender and painful (old 
Diagnostic Code 7804) or painful (new Diagnostic Code 7804) 
at any time from April 25, 1996, to the present.  If rated as 
neuralgia, whether under Diagnostic Code 8717 or as other 
functional impairment under Diagnostic Code 7805 (which would 
result in rating for sensory impairment under Diagnostic Code 
8717), the residuals of the lacerations could not be rated 
for the residual scars.  This decision chooses to resolve the 
selection of diagnostic code in favor of maintaining the code 
currently in effect.

V.  Duty to Notify and to Assist

Initial adjudication of this case predated enactment of the 
VCAA notice requirements applicable to claims for service 
connection or increased rating, see 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005), consequently, VA 
adjudicated the claim prior to affording the notice that the 
VCAA requires.  In August 2004, VA notified the veteran by 
letter of the information and evidence necessary to 
substantiate his claim, of his rights to certain assistance 
to obtain evidence, and of his and VA's respective 
obligations in producing information and evidence to 
substantiate his claim.  VA specifically asked the veteran to 
submit evidence in his possession.  In March 2004, the 
veteran had written that he had provided all of the 
information regarding his appeal.  He did not supplement his 
comment or offer additional information or evidence in 
response to the August 2004 letter.  VA made a final review 
of the claim and issued the veteran a supplemental statement 
of the case in June 2005 before transferring the file to the 
Board for appellate review.  VA has discharged its notice 
duties under the VCAA, 38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005), without subjecting the veteran 
to prejudice as a result of the delay in doing so.  Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005).

VA has obtained the evidence of which it had notice and 
authorization from the veteran, 38 C.F.R. § 3.159(c)(1) 
(2005), or that it did not need authorization to obtain.  
38 C.F.R. § 3.159(c)(2) (2005).  The veteran submitted 
private physical therapy treatment records at his June 2003 
hearing before the undersigned, and he submitted additional 
records from the same facility in October 2003.  Despite his 
mention of referral for that treatment by a private 
orthopedist, he has never identified the physician, nor did 
he authorize VA to obtain records from that physician in 
response to the August 2004 VA letter requesting 
authorization to obtain private medical records on his 
behalf.  VA has discharged its duty to obtain documentary 
evidence.  38 U.S.C.A. § 5103A(a), (b) (West 2002); 38 C.F.R. 
§ 3.159(c)(1), (2) (2005).

VA examined the veteran on multiple occasions and obtained 
such opinions as the facts of the case revealed were 
necessary, including November 2000 and March 2004 
neurological opinions about the veteran's scars and a March 
2004 orthopedic opinion about the functional limitations of 
the veteran's back.  VA has discharged its duty to examine 
the veteran and obtain necessary medical opinions.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 4.159(c)(4) 
(2005).

Finally, there have been no failures to obtain evidence of 
which to notify the veteran. 38 C.F.R. § 3.159(e) (2005).

















	(CONTINUED ON NEXT PAGE)


ORDER

A 20 percent disability rating for lumbar strain is granted 
from April 25, 1996, the effective date of service 
connection.

A compensable rating for residuals of a nasal fracture is 
denied.

A 10 percent rating for a painful scar of the left upper lip 
is granted from April 25, 1996, the effective date of service 
connection.

A compensable rating for a disfiguring scar of the left upper 
lip is denied prior to August 30, 2002. 

A 10 percent rating for a disfiguring scar of the left upper 
lip is granted effective August 30, 2002.

A 10 percent rating for a painful scar of the left upper arm 
is granted from April 25, 1996, the effective date of service 
connection.



	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


